Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 9/8/20, wherein:
Claims 1-6 are currently pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first area setting unit”; “a second area setting unit” (claim 1); “an abnormality processing unit” (claim 2); “a third area setting unit” (claim 6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOSHINO (US 2018/0099419).
As for independent claim 1, HOSHINO discloses a robot control system comprising: 
a robot that performs a process for a process target {see at least figures 1-2, pars. 0039-0040 discloses the articulated robot 26 has an arm 26a, a hand 30 is attached to the distal end of the arm 26a.  The hand 30 can grip the workpiece W and move the workpiece W being held by the hand 30 to an arbitrary position}; 
a control unit that controls drive of the robot {see at least figures 1-2, controller 28};
 a first area setting unit that sets a first area where the process is performed for the process target {see at least figure 1, pars. 0040 which discloses machining area A (a first area), when replacing workpiece W, the articulated robot 26 extends the arm 26a from retraction area B toward  the machining area A and the hand 30 performs operation in the machining area A}; and 
a second area setting unit that sets a second area outside the first area such that the robot performs a retraction motion when a working apparatus provided at the robot moves out of the first area and enters the second area while the robot is following the moving process target {see at least figure 2, par. 0040 discloses retraction area B (second area) outside the machining area A (the first area ); the articulated robot 26 retracts the arm 26a and the hand 30 to the retraction area B when the hand 30 (working apparatus) of the robot move out the machining area A (first area) and enter retraction area B (second area)}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOSHINO as applied to claim 1 above and in view of OVERMYER ET AL (US 2020/0188046).  Herein after OVERMYER.
As for dep. claim 2-3, HOSHINO discloses claimed invention as indicated above except for an abnormality processing unit that determines a situation where the working apparatus of the robot moves out of the first area as an abnormality to perform abnormality processing, wherein the abnormality processing unit issues a notification when the working apparatus of the robot moves out of the first area.  However, OVERMYER teaches such this known concept at least in par. 0140, figure 21 which discloses the restricted zone 2114 is defined (created), the end effector 2106 may be prevented (prohibited) from entering, violating, and/or encroaching upon the restricted zone 2114, thereby protecting the critical structure 2116 from potential contact with the end effector 2106. In some embodiments, the computer system 208 (FIG. 2) may be configured to generate warnings or alerts (e.g., audible, visual, tactile, etc.) when the end effector 2106 approaches the restricted zone 2114. Such warnings may become more intense as the end effector 2106 closes in on the restricted zone 2114}. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of determining the effector (working apparatus) moves out of the area as abnormality and issue a notification of OVERMYER into the system of HOSHINO for safety purposes. 
As for dep. claim 4, which discloses the abnormality processing unit stops movement of the process target or decrease a movement speed of the process target to a predetermined speed {see OVERMYER at least pars. 0140}.
As for dep. claim 5, which discloses when the working apparatus of the robot moves out of the first area and enters the second area, the abnormality processing unit causes the robot to perform the retraction motion while the robot is continuously following the continuously-moving process target {see HOSHINO at least figures 1-2, pars. 0040}.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi (US 2018/0236665); Oda et al (US 2015/0183117); Gagne (US 20200064857); Takahashi (US 20180336402).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/           Primary Examiner, Art Unit 3664